     Case 3:20-cv-00403-LRH-CLB Document 28 Filed 06/14/21 Page 1 of 3




1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA
5
                                                   ***
6     EBERTO BAUTISTA-EREDEA,                        Case No. 3:20-cv-00403-LRH-CLB

7                                        Petitioner, ORDER
8            v.
9
      GARRETT, et al.,
10
                                     Respondents.
11

12          This action is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C.
13   § 2254 by Nevada state prisoner Eberto Bautista-Eredea. On April 28, 2021, this court
14   granted petitioner’s motion for counsel and appointed the Federal Public Defender to
15   represent petitioner in this action (ECF No. 25). On May 20, 2021, Martin Novillo of the
16   Federal Public Defender’s Office appeared on behalf of petitioner (ECF No. 27). The
17   court now sets a schedule for further proceedings in this action.
18          IT IS THEREFORE ORDERED that counsel for petitioner meet with petitioner as
19   soon as reasonably possible, if counsel has not already done so, to: (a) review the
20   procedures applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with
21   petitioner, as fully as possible, the potential grounds for habeas corpus relief in
22   petitioner’s case; and (c) advise petitioner that all possible grounds for habeas corpus
23   relief must be raised at this time in this action and that the failure to do so will likely
24   result in any omitted grounds being barred from future review.
25          IT IS FURTHER ORDERED that petitioner has 90 days from the date of this
26   order to file and serve on respondents an amended petition for writ of habeas corpus, if
27   any.
28   ///
                                                     1
     Case 3:20-cv-00403-LRH-CLB Document 28 Filed 06/14/21 Page 2 of 3




1           IT IS FURTHER ORDERED that respondents have 45 days after service of an

2    amended petition within which to answer, or otherwise respond to, the amended

3    petition. If petitioner does not file an amended petition, respondents have 45 days from

4    the date on which the amended petition is due within which to answer, or otherwise

5    respond to, petitioner’s original petition. Any response filed should comply with the

6    remaining provisions below, which are entered pursuant to Habeas Rule 5.

7           IT IS FURTHER ORDERED that any procedural defenses raised by respondents

8    in this case be raised together in a single consolidated motion to dismiss. In other

9    words, the court does not wish to address any procedural defenses raised herein either

10   in seriatum fashion, in multiple successive motions to dismiss, or embedded in the

11   answer. Procedural defenses omitted from such motion to dismiss will be subject to

12   potential waiver. Respondents should not file a response in this case that consolidates

13   their procedural defenses, if any, with their response on the merits, except pursuant to

14   28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

15   respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they

16   should do so within the single motion to dismiss not in the answer; and (b) they should

17   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set

18   forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no

19   procedural defenses, including exhaustion, should be included with the merits in an

20   answer. All procedural defenses, including exhaustion, instead must be raised by

21   motion to dismiss.

22          IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

23   must specifically cite to and address the applicable state court written decision and state

24   court record materials, if any, regarding each claim within the response as to that claim.

25          IT IS FURTHER ORDERED that petitioner will have 30 days after service of the

26   answer or responsive pleading to file and serve his response.

27          IT IS FURTHER ORDERED that any additional state court record exhibits filed

28   herein by either petitioner or respondents be filed with a separate index of exhibits
                                                  2
     Case 3:20-cv-00403-LRH-CLB Document 28 Filed 06/14/21 Page 3 of 3




1    identifying the exhibits by number. The CM/ECF attachments that are filed also must be

2    identified by the number or numbers of the exhibits in the attachment.

3           IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of

4    any responsive pleading and all INDICES OF EXHIBITS ONLY to the Reno Division

5    of this court. Courtesy copies are to be mailed to the Clerk of Court, 400 S. Virginia St.,

6    Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the

7    mailing address label. No further courtesy copies are required unless and until

8    requested by the court.

9

10          DATED this 14th day of June, 2021.

11
                                                      LARRY R. HICKS
12                                                    UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  3
